UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CHERYL BADGETT,                            
                  Plaintiff-Appellant,
               and
RODNEY BADGETT,
                              Plaintiff,
                  v.
FEDERAL EXPRESS CORPORATION,                        No. 02-1505
               Defendant-Appellee,
               and
MICHAEL JONES; THOMAS HUNT;
GERALD TOPLEY; MICHAEL SALADINO;
GREGORY J. TAYLOR; SCOTT BUNKER,
                      Defendants.
                                           
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               William L. Osteen, District Judge.
                        (CA-00-1053-1)

                       Submitted: January 16, 2003

                       Decided: January 24, 2003

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                 BADGETT v. FEDERAL EXPRESS CORP.
                              COUNSEL

Cheryl Badgett, Appellant Pro Se. John James Doyle, Jr., Jill Stricklin
Cox, CONSTANGY, BROOKS & SMITH, L.L.C., Winston-Salem,
North Carolina; Mary Jane Palmer, FEDERAL EXPRESS CORPO-
RATION, Memphis, Tennessee, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Cheryl Badgett appeals from the district court’s orders granting
partial summary judgment in favor of Federal Express Corporation
(FedEx) in this employment discrimination action and, following a
trial, FedEx’s motion for judgment as a matter of law on the remain-
ing claim. As to the district court’s order accepting the recommenda-
tion of the magistrate judge and granting partial summary judgment
in favor of FedEx, Badgett failed to object to the magistrate judge’s
recommendation. The timely filing of objections to a magistrate
judge’s recommendation is necessary to preserve appellate review of
the substance of that recommendation when the parties have, as here,
been warned that failure to object will waive appellate review. Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.
Arn, 474 U.S. 140 (1985). We therefore affirm the district court’s
grant of partial summary judgment.

   As to Badgett’s appeal of the district court’s grant of FedEx’s
motion for judgment as a matter of law, we note the record does not
contain a trial transcript. Badgett has raised a number of claims on
appeal, all but two of which require a trial transcript in order for this
court to afford meaningful review. The first claim relates to the dis-
trict court’s grant of partial summary judgment, which claim has been
waived, as set forth above. The second claim which is not dependent
                   BADGETT v. FEDERAL EXPRESS CORP.                      3
upon a trial transcript for meaningful review is Badgett’s challenge to
the district court’s denial of her motion for a trial transcript at govern-
ment expense. The record reveals the district court carefully reviewed
Badgett’s financial affidavits and other records reflecting her employ-
ment and resource status before denying the motion, and we find no
abuse of discretion in that denial.

   Badgett’s failure to produce a transcript or to qualify for the pro-
duction of a transcript at government expense, as required by Fed. R.
App. P. 10(b), and 4th Cir. R. 10(c), precludes meaningful review of
her remaining claims on appeal. Woods v. Thieret, 5 F.3d 244, 245-46
(7th Cir. 1993); Deines v. Vermeer Mfg. Co., 969 F.2d 977, 979 (10th
Cir. 1992). Her pro se status does not excuse her failure to file a tran-
script. See generally Schmid v. United Bhd. of Carpenters, 827 F.2d
384, 386 (8th Cir. 1987). As no error appears on the record before us,
we affirm in its entirety the district court’s order granting the motion
for judgment as a matter of law.

   Accordingly, we affirm both district court orders on appeal. We
deny FedEx’s motion to dismiss this appeal based upon Badgett’s
failure to file a trial transcript. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED